Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed on 02/08/22 has necessitated the withdrawal of the previous art rejection. Similarly, the terminal disclaimer filed on 02/08/22 has necessitated the withdrawal of the double patenting rejection. 
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 8, and 15. The prior art fails to disclose a multi-purpose kiosk, comprising:
a first network interface configured to connect to a first network; a second network interface configured to connect to a second network; a communication interface; a processing unit comprising one or more processors; and memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the multi-purpose kiosk to: receive, via the communication interface, a customer request by a recipient to receive value transferred from a sender, the value being associated with a unique identifier; determine whether the customer request includes a coinage amount; in response to determining that the customer request includes a coinage amount, determine whether the multi-purpose kiosk is equipped with a mechanism to dispense one or more coins; determine that the multi-purpose kiosk is not equipped with the mechanism to dispense one or more coins; based on the determination that the multi-purpose kiosk is not equipped with the mechanism to dispense one or more coins: cause a plurality of options to be presented to the recipient on a display screen of the multi-purpose kiosk; receive a selection from the recipient of one of the plurality of 
The prior art of record: Farris et al (Farris hereinafter, US PUB: 2002/0082962) discloses 
in general techniques for communicating electronic funds, and more particularly to methods and apparatus for providing monetary funds transfer for unbanked individuals (see paras 0002). While Farris is equipped with the mechanism to dispense paper money and coins, Farris’s system does not have the capability to determine whether the multi-purpose kiosk is equipped with a mechanism to dispense one or more coins, nor does it have the capability to determine that the multi-purpose kiosk is not equipped with the mechanism to dispense one or more coins. 

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697